 III the Matter Of CALUMET AND HECLA CONSOLIDATED COPPER COM'PANY (WOLVERINE TUBE DIVISION) ,1 EMPLOYER and INTERNATIONALUNION, UNITED AUToivKOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS'OF AMERICA, CIO, PETITIONERIn the Matter Of CALUMET AND HECLA CONSOLIDATED COPPER COM-PANY (WOLVERINE TUBE DIVISON),1 EMPLOYERandLOCAL 558, IN-TERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL, PETI-TIONERIn the Matter- of CALUMET AND HECLA CONSOLIDATED COPPER COM-PANY (WOLVERINE TUBE DIVISION),' EMPLOYERandUNITED ASSO-CIATION OF JOURNEYMEN AND APPRENTICES OF THE PLUMBING ANDPIPE FITTING INDUSTRY OF THE UNITED STATES AND CANADA, LOCALUNION No. 760, PETITIONERCases Nos. 10-RC-616, 10-RC-605, and 10-RC-651,respectively.-Decided September^9,7, 1919DECISIONANDDIRECTION OF ELECTIONSUpon petitions separately filed, an order of the Regional Directorconsolidating the above cases was duly made and filed on June 24,1949.The hearing on the consolidated case was held before GilbertCohen, hearing officer. The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.21 The name appears as amended at the hearing.2 International Association of Machinists, Lodge No. 1500, and United Brotherhood ofCarpenters and Joiners of America, Local Union No. 1274, were permitted to interveneupon the basis of a showing of representation.86 N. L. R. B., No. 2&126 CALUMET AND HECLA CONSOLIDATED COPPER COMPANY1273:A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4. International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America, CIO, hereinafter referred toas the U. A. W., petitions for a unit of hourly rated production andmaintenance employees, excluding office and clerical employees, time-keepers, time-study employees, sales employees, watchmen, guards,nurses, engineers, draftsmen, and all other professional employees,confidential employees, management representatives, and supervisors.With the same basic exclusions, and additional categories to fit thecase,United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States and Can-ada, Local Union No. 760, hereinafter referred to as the Pipe Fitters,requests a unit of pipe fitters, including welders and one of threegroup leaders in the maintenance department; United Brotherhood ofCarpenters and Joiners of America, Local Union No. 1274, hereinafterreferred to as the Carpenters, seeks a unit of carpenters and mill-wrights including certain box makers, a saw filer in the machine shop,and another of the three group leaders in the maintenance department,Local 558, International Brotherhood of ElectricalWorkers, AFL,hereinafter referred to as the Electricians, seeks a unit of maintenanceelectricians.International Association of Machinists Lodge No. 1500,initially contending for the same unit as the U. A. W., altered its posi-tion at the hearing to the extent of requesting as an alternative, if craftunits were to be established, a unit of machinists, machine operators,and certain other related personnel. It asked that in any event itsname be placed on all ballots.The U. A. W. and the Employer oppose the establishment of separateunits of craft employees : the U. A. W. because of a contrary patternof collective bargaining on a plant-wide basis at another of theEmployer's plants, and the "inconveniences" to the collective bar-gaining process inherent in a multiplicity of bargaining agents at asingle plant; 3 and the Employer because the work of the maintenanceemployees and others is completely integrated with the productionprocess.The Employer, a Michigan corporation, with its principal office inDetroit, Michigan, is engaged in the manufacture of seamless copperand copper-base alloy and other nonferrous metal tubing and tubularproducts. It operates plants at Detroit, Michigan, and Decatur,Ala-8we have heretofore considered this latter contention and found it to lack merit, andwe so find now. SeeMatter of B. F. Goodrich Chemical Company,84 N. L. R. B. 429;Matter of Southern Paperboard Corporation,80 N. L. R. B. 1456. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDbama, in addition to maintaining warehouses in other locations. Onlythe Decatur plant is involved in this proceeding.The process ofmanufacture consists essentially of extruding metal billets cast atthe plant to form a seamless one-piece tube, which by successive re-ductions under tension can be converted into different sizes of tubing.The equipment and machinery in use is for the most part heavy dutyand is almost completely electrically powered or activated.Bothelectric and gas furnaces are used for the annealing part of the manu-facturing process and for the melting of the initial metal charges fromwhich the billets are cast.There is no history of collective bargaining at the plant, whichapparently has been in operation only since the latter part of 1948.The Employer's operations are departmentalized.Such depart-mentalization is, however, not entirely functional but principally forcost-control purposes.The Employer's engineering maintenance de-partment 4 is designated as Department 72 and includes such classifica-tions as pipe fitters, millwrights, carpenters, painters, welders, rodbraziers, oilers, and laborers, under the immediate supervision of aforeman and assistant foreman. It further includes among its per-sonnel three group leaders who instruct and assist all occupationalgroups in the department.Electricians make up Department 86, andthe various classifications of machinists and machine operators aredistributed between Departments 73 and 74.Department 77 consistsof crib attendants and janitors.The Employer has instituted no formal apprenticeship program forany of the occupational groups sought to be separately represented ascraft groups.However, in classifications where more than one gradeof skill is employed, as in the case of millwrights and electricians,the Employer indicated that there is a natural progression to the top-most grade as the skill of the employees in the lower grades increasesunder the tutelage of group leaders and foremen.Moreover, what isfairly established by the record 5 is that the employees in the main-tenance group are clearly more skilled than the production employeesand that it is the Employer's practice to hire for his maintenancedepartment employees with skill and experience adequate for the job tobe performed. In addition it should be noted that there is no disputeamong the parties as to the craft qualifications of the employees whoseseparate representation is sought.4 The word "engineering"isused bythe Employerto distinguish the activities of thisdepartment from the activities of the production department, and to signify that the engi-neering services are essentially supporting services rather than direct production.5The only witness to testify at the hearing was the Employer's public and industrialrelationssupervisor. CALUMET AND HECLA CONSOLIDATED COPPER COMPANY ' 1.29Pipe fitters.There are approximately seven employees in the re-quested unit of pipe fitters.Performing the customary duties of pipefitters, they maintain and repair all pipes carrying liquids or gasesand install all connecting lines when equipment is rearranged ormoved.Their work is entirely restricted to pipe fitting; no othergroup in the plant performs their work, and there is no interchangebetween them and other groups of employees.We believe, under thecircumstances, that the pipe fitters are clearly an identifiable craftgroup of employees.The Pipe Fitters would include in their unit of pipe fitters thewelders employed in Department 72.These weldersare graded assecond and third class, no first class welder, as such, being employedat present.They are under the supervision of the foreman of ;De-partment 72, and in common with the other maintenance employeesin that department, are instructed and assisted by the shift groupleader.The welders do all of the welding work incident to the loca-tion and installation, or change-over of machinery and other equipmeat in the plant.There is nothing in the record to indicate that anyof the welders are permanently attached to the group of pipe fitters,or spend even a substantial part of their time on pipe welding.Al-though the Board has on occasion included welders in units of pipefitters or other craft groups where such welders spend a major portionof their time doing welding for the particular craft group with whichthey were associated,° in the absence of any such evidence in the rec-ord, in this case, we shall exclude the welders from the unit requestedby the pipe fitters.'Millwrights and carpenters.The millwrights sought by the Car-penters as part of its unit are classified as first, second, and third classmillwrights and helpers, principally upon the basis of skill, efficiency,and responsibility of work assigned.Millwrights are called upon toinstall,move, set and reset all equipment and machinery, read blue-prints, and generally perform all duties customarily connected withthe work of millwrights. In addition to the foregoing classification,there is a classification of millwrights known as "tong and drawbench repair millwrights."These millwrights devote approximately80 percent of their time to the maintenance and necessary runningrepairs to draw benches, and the remainder of their time to the samework as the other millwrights.The carpenters in the requested unit cut and fit woodwork neces-sary to the facings on draw benches, trucks, and on any production6 SeeMatter of St. Regis Paper Company (Kraft Pulp Division),80 N. L,R. B. 570Matters of Reynolds Metals Company,85 N. L. R. B. 110.1 SeeMatter of Weyerhaeuser Timber Company,82.N. L.R. B. 820. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDequipment that requires protective wood cushioning. In additionthey perform all of the carpenter maintenance work throughout theplant, including the arrangement and rearrangement of partitions andframes.Although the carpenters do not perform any of the work ofthe millwrights, the evidence shows that in the performance of theirduties, they are associated closely with the millwrights.The close association of millwrights and carpenters is characteristicof the two groups, and the Board has often found a unit of both tobe appropriate for collective bargaining purposes sWe find there-fore that the requested unit may be appropriate.Bow makers.The Carpenters also seeks to include in their unit anumber of box makers, who constitute Department 62, and an employeein Department 73 classified as saw filer. The box makers work underthe supervision of the foreman in the shipping department of whichthey are, in fact, considered to be a part, and engage solely in theproduction of wood boxes for the shipping department.Althoughsome of the boxes are made to specifications, most of them are of stand-ard pattern.The Employer contends that the box makers are neitherrequired to have, nor possess, the skill of carpenters, and that nocarpenters are ever hired to do the work of box makers.Under the.circumstances, we are of the opinion that box makers do not possesssufficient skill to be included in the same voting group with thecarpenters.Saw filer.The saw filer, who is on the roster of employees in themachine shop, Department 73, works under the supervision of theforeman of that department.His duties require him to see that all thevarious saws used in the many cutting processes during the fabricationof the tubing are sharp, in constant repair, and properly aligned.Hemakes use principally of a small saw filing machine located in themachine shop, and his work requires him to exercise a good deal ofmanual skill.In view of the foregoing, therefore, we are of theopinion that his interests are more closely allied to the machinists,rather than to the carpenters, for which reason we shall exclude himfrom the Carpenters' voting group, and include him in the machinists'group.Machinists.As previously indicated, the I. A. M. now also contendsthat an appropriate unit would consist of all the machinists, machinists'helpers, machine operators, tool hardener, and other related classifica-tions in Department 73, the machine shop ; the chrome plater and pinand die makers in Department 74, a subsection of Department 73, and8 SeeMatter of Certain-Teed Products Corporation,78 N. L. R. B. 910 ;Matter ofCarbide and Carbon Chemicals Corporation,73 N. L. R.B. 881. CALUMET AND HECLA CONSOLIDATED COPPER COMPANY131-the crib attendants in Department 77.There appear to be approximately 33 employees in the requested unit including 2 group.leaders.The machinists and the machine operators in Department 73 fabricatethe working tools peculiar to the Employer's operations and the partsand replacements for its equipment based upon the engineers' draw--ings and specifications.The pin and die. makers in Department 74,repair, rework, and refinish the circular dies and pins used in, thedraw benches for the extrusion operations. The chrome platers repairand replate worn' and damaged tools.All employees,. except the'toolcrib attendants, who are an adjunct to the machine shop,9 use theprecision instruments customary to their trade and they work to close'tolerances.In line. with necessity and its hiring policies, much of the-personnel in the departments were employed as fully qualified crafts-men for their particular jobs. , The machinists were hired as journey-men machinists and are said to have the experience and qualificationsnecessary to perform any of the tasks customarily performed byjourneymen machinists.Some of the machinist operators who werehired without having the maximum skill desired are given less exactingwork to perform and work under close supervision of foremen or groupleaders until fully competent.There is frequent temporary inter-change among the employees in these departments, and although thereare some permanent transfers from other skilled groups of employees,there is no interchange with such other groups.Most of the work isconfined to the machine shop. All employees, including crib attendantsin Department 77, are under the same supervision.Under the circum-stances, we are of the opinion that the employees in Departments 73and 74 and the tool crib attendants 10 constitute a machine shop craftgroup of the kind to which the Board has frequently accorded separaterepresentation nElectricians.Approximately 11 electricians comprise the electricaldepartment.Although separately numbered as Department 86, theyare considered to be part of the engineering maintenance departmentand one of the supporting services to the mill operations.They aregrouped in 3 classifications, depending upon skill, experience, effi-ciency, and responsibility of work assigned. Illustrative of thisgrouping is the fact that electricians first class must be capable ofhandling electrical current loads of highest voltage coming into the9The only, others in Department 77 are janitors who are under separate supervisionand work throughout the plant.The IAM does not seek to include them in the machinistgroup.10 SeeMatter of Signode Steel. Strapping Company,83 N. L. R. B. 184.11Matter of E. I. Dupont de Nemours,83 N. L. R. B. 865;Matter ofGeneral ElectricCompany(Lynn River Works),81 N. L. R. B. 1010.See alsoMatter of General ElectricCompany, 82N. L. R. B. 722. 132.DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant, whereas an electrician third class is normally assigned to workonly on the lowest voltages.The electricians are under the exclusive supervision of their owndepartmental foreman.They maintain and service all electricalequipment and installations and electronic controls in the plant, withthe possible exception of certain electrical instruments.They arecapable of reading and working from blueprints.Although they arerequired to make certain checks and inspections as part of their duties,their work is neither regular, repetitious, nor routine.They performall of the electrical work in the plant and are not interchanged withany other group of employees.The record is clear that they exerciseall of the skills customarily exercised by their craft.Accordingly, wefind that the electricians here involved are a skilled, well-defined, andhomogeneous craft group 12The Board has frequently held that groups of well-defined andskilled craft employees may sever from units of production and main-tenance employees notwithstanding a history of collective bargainingon a broader basis. In the instant case there is no history of collectivebargaining at the Decatur, Alabama, plant, and the contention of theU. A. W. that the history of collective bargaining at the Detroit plantis determinative of the issue of separate representation in the presentcircumstances is not persuasive.As for the contention of the Em-ployer that the work of the maintenance and other skilled groups ofemployees is so integrated in the production process as to compel adenial of a claim for separate representation, whatever degree of inte-gration may be present in this case it is not, we believe, sufficient todeny the various groups separate representation."Accordingly, wefind that the groups of pipe fitters, carpenters and millwrights, themachinists and related classifications, and the electricians may eachconstitute separate units for the purposes of collective bargaining.Group leaders.There are some 18 group leaders employed through-out the plant, 3 of whom serve as group leaders for the maintenance.department.The Employer maintains that none of the group leaders.exercise any of the authorities sufficient to constitute them supervisors,,and the testimony at the hearing revealed no affirmative evidence tothe contrary.As group leaders they assist in setting up machineryand equipment, in interpreting orders emanating from the foremen,in handling stock and getting needed tools, in correcting machineset-ups and in keeping some written records.Of the three group leaders employed in Department 72,' the PipeFitters seeks to represent, as part of its unit, group leader KennethI Matter of John F. Jelke Company,83 N. L. R. B. 442."Matter of Aluminum Ore Company,85 N. L. R. B. 121 ;Matter of Reynolds MetalsCompany,supra. CALUMET AND HECLA CONSOLIDATED COPPER COMPANY133Sneed, who prior to becoming a group leader was classified as welderfirst class.The Carpenters, on the other hand, seeks to representgroup leader Clifton S. Lanier, formerly classified as millwright firstclass, but does not wish to represent group leader Norman L. Spark-man, also classified as millwright before being advanced to groupleader status.The three group leaders devote the major part of theirtime to instructing and assisting the pipe fitters, millwrights, welders,and other employees in the maintenance department.Each groupleader works a different shift.When not engaged in their duties asgroup leaders, they do maintenance work, each group leader makinguse of his basic skill.In view of the fact that they spend as much time in instructing onecraft group as another, and therefore that their interests are not lim-ited to the craft group which seeks to represent them, we believe thatunder the circumstances of this case group leaders Kenneth Sneed andClifton S. Lanier are not sufficiently identified with the respectivegroups as to be properly included therein. It follows, therefore, thatgroup leaders Kenneth Sneed and Clifton S. Lanier, along with groupleaders Norman S. Sparkman, fall into the residual production andmaintenance group.We have found that the respective groups of employees hereinaboveconsidered may constitute separate units for the purposes of collectivebargaining.However, as they may, with equal propriety, be includedin a plant-wide unit of production and maintenance employees, weshall make no final determination with respect to the appropriate unitor units for employees at the Employer's Decatur, Alabama, plant,until after separate elections shall have been held among the em-ployees in the following voting groups, excluding from each group allother employees, but specifically office and clerical employees, time-keepers, time-study employees, sales employees, watchmen, guards,nurses, engineers, draftsmen, and all other professional employees,confidential employees, management representatives, and supervisorsas defined in the Act :1.All pipe fitters.2.All carpenters and millwrights including the tong and drawbench repair millwrights and millwright helpers.143.All classifications in Departments 73, 74, and 77 including thesaw filer, but excluding the janitors.4.All electricians.5.All remaining production and maintenance employees.14Although millwright helpers on occasion assist other crafts, it appears quite clearlythat they spend most of their time as millwright helpers.867351-50-vol. 86-10 134DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONSl5As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, elections by secret,ballot shall be conducted as early as possible, but not later than 30,days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in thevoting groups described in paragraph 4, above, who were employedDirection of Elections including employees who did not work during.said pay-roll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the elections, and also excluding employees onstrike, who are not entitled to reinstatement, to determine whether :(1)The employees in voting group 1 desire to be represented,for the purposes of collective bargaining, by United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada, Local Union No. 760, or byInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, CIO, or by International Associationof Machinists, Lodge No. 1500, or by none.(2)The employees in voting group 2.desire to be represented, forpurposes of collective bargaining, by Brotherhood of Carpenters andJoiners of America, Local Union No. 1274,16 or by International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, CIO, or by International Association of Machinists, LodgeNo. 1500, or by none.(3)The employees in voting group 3 desire to be represented, forpurposes of collective bargaining, by International Association ofMachinists, Lodge No. 1500, or by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,CIO, or by neither.15Any participantin the electionsdirected herein may,upon its prompt request to, andapproval thereof by the Regional Director,have its name removed fromthe ballot.16The compliance status of Local Union No. 1274, Brotherhood of Carpentersand Joinersof Americahaving lapsed the RegionalDirectoris herewith instructed to delete the name ofthe said Local from the ballot in the election directed herein for the employees in votinggroup 2, and thereupon the employees in voting group 2 shall become part of, and shallotherwisebe eligibleto vote with,the employees in voting group 5, if Local No. 1274,Brotherhood of Carpenters and Joiners of America has not, within 2 weeks from the dateof this Decision and Direction of Elections, renewed its compliance with Section 9 (f),(g), and (h).No election shall be scheduled within the 2-week periodallowed until andunless compliancehas been determined. CALUMET AND HECLA CONSOLIDATED COPPER COMPANY135(4)The employees in voting group 4 desire to be represented, forthe purposes of collective bargaining,by Local 558, InternationalBrotherhood of Electrical Workers, AFL, or by International Union,United Automobile,Aircraftand Agricultural Implement WorkersofAmerica,CIO, or by International Association of Machinists,Lodge No. 1500, or by none.(5)The employees in voting group 5 desire to be represented, forpurposes of collective bargaining,by International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica, CIO, or by International Association of Machinists,Lodge No.1500, or by neither.